Citation Nr: 0017967	
Decision Date: 07/10/00    Archive Date: 07/14/00

DOCKET NO.  96-22 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to service connection for renal cancer, to 
include as due to herbicide exposure in Vietnam.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1963 to 
October 1967 and had active service in the Republic of 
Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1995 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Washington, DC, which denied the veteran's claim for 
service connection for a renal carcinoma as due to Agent 
Orange exposure.  The Board remanded this case back to the RO 
for further action in July 1997, and the case has since been 
returned to the Board.  In this remand, the Board requested 
that the RO consider the veteran's claim for service 
connection for renal cancer on a direct service connection 
basis, and, in its February 2000 Supplemental Statement of 
the Case, the RO recharacterized the issue on appeal as 
entitlement to service connection for renal cancer, including 
as due to Agent Orange exposure.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The evidence of record, taken as a whole, does not 
establish a causal relationship between the veteran's renal 
cancer and any incident of service, including herbicide 
exposure in Vietnam.


CONCLUSION OF LAW

The veteran's renal cancer was not incurred in or aggravated 
by service and was not a result of herbicide exposure in 
Vietnam.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
5107 (West 1991); 38 C.F.R. §§ 3.303, 3.307, 3.309 (1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).  That is, the veteran is found to have 
presented a claim which is not inherently implausible.  
Furthermore, after examining the record, the Board is 
satisfied that all relevant facts have been properly 
developed in regard to the veteran's claim, and no further 
assistance is required in order to comply with the VA's duty 
to assist him with the development of facts pertinent to his 
claim, as mandated by 38 U.S.C.A. § 5107(a).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(a) 
(1999).  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (1999).  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).  Also, service 
connection may be granted for certain chronic diseases, 
including malignant tumors, if manifested to a compensable 
degree within one year following service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (1999).

VA regulations also provide that a veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the Vietnam Era and has one of the diseases 
listed in 38 C.F.R. § 3.309(e) (1999) shall be presumed to 
have been exposed during such service to an herbicide agent, 
such as Agent Orange, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 3.307(a)(6)(iii) (1999).  
Service connection due to exposure to an herbicide agent may 
be granted on a presumptive basis for certain diseases listed 
in 38 C.F.R. § 3.309(e) (1999).  For example, service 
connection may be granted for respiratory cancers if such a 
cancer is manifested to a degree of 10 percent or more within 
30 years after the last date on which the veteran was exposed 
to an herbicide agent during active service.  38 C.F.R. 
§ 3.307(a)(6)(ii) (1999).  See The Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991).

The Secretary of Veterans Affairs (Secretary) has determined 
that there is no positive association between exposure to 
herbicides and any other condition for which the Secretary 
has not specifically determined that a presumption of service 
connection is warranted.  See 59 Fed. Reg. 341-46 (1994); see 
also 61 Fed. Reg. 41,422-449 (1996).  Nonetheless, even if a 
veteran has not been diagnosed with a disease listed in 38 
C.F.R. § 3.309(e) (1999), he or she is not precluded from 
establishing service connection by proof of direct causation.  
See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); 
Brock v. Brown, 10 Vet. App. 155, 160-61 (1997); Ramey v. 
Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom. Ramey v. 
Gober, 120 F.3d 1239 (Fed. Cir. 1999), cert. denied, 118 
S.Ct. 1171 (1998).

In the present case, the veteran has claimed that he incurred 
renal cancer as a result of exposure to Agent Orange in 
Vietnam.  He has asserted that a medical relationship exists 
between exposure to Agent Orange and the development of renal 
cancers.  This contention is reflected in several submissions 
from the veteran, including his May 1996 Substantive Appeal.

The Board has reviewed the veteran's service medical records 
which span the period of his military service from 1963 to 
1967 and finds no evidence of complaints or treatment 
referring to any kidney disorders.  However, in November 
1984, approximately 17 years after service, the veteran was 
admitted to a VA facility following a workup in the past two 
months at a private facility that showed a very large right 
renal mass and a smaller left renal mass.  During that same 
month, the veteran underwent a right radical nephrectomy of 
the right kidney and tumor.  Additionally, the veteran 
underwent a nephrectomy of the left kidney in December 1984.  
In February 1985, he was admitted to a VA facility with 
complaints of diarrhea, nausea, and vomiting, and the 
diagnoses listed in the discharge report were end stage renal 
disease; renal cancer, status post bilateral nephrectomy; and 
gastroenteritis.  The reports of these hospitalizations, as 
well as subsequent hospitalizations from March and December 
of 1996, do not contain any notations relating the veteran's 
renal cancer to his period of active military service.

A VA radiology/nuclear medicine report from April 1997 
indicates the presence of a metastatic renal cell carcinoma.  
In a May 1997 statement, a VA doctor noted that the veteran 
was currently undergoing laser excision and beam radiation, 
and there was a risk that he would lose his previous kidney 
transplant due to rejection.  This same doctor, in an August 
1997 statement, indicated that the veteran was "unusually 
young" when he first contracted renal cell carcinoma, which 
typically occurs in the fifth and sixth decades.  The doctor 
also asserted that bilateral renal disease was rare, with an 
incidence of 10-15%.  Furthermore, the doctor noted that 
"[c]hemical carcinogens are associated with renal cell 
carcinoma" and that the veteran's case "deserves to be 
reviewed in terms of potential chemical exposure resulting in 
renal cell carcinoma."  

In view of this opinion, the RO forwarded the veteran's 
claims file to the VA Under Secretary for Health, and, in 
November 1998, a medical opinion was received from the Chief 
Public Health and Environmental Hazards Officer.  The doctor 
who provided this opinion made note of the veteran's report 
of herbicide exposure in Vietnam and his history of bilateral 
renal cancer.  This doctor also noted that, according to an 
Institute of Medicine (IOM) report on Agent Orange studies, 
the studies conducted since the publication of their earlier 
report in 1994 indicated "marginally positive findings."  
However, the IOM committee did not feel that these findings 
were  significant enough to change their assessment that 
there was inadequate or insufficient evidence to determine 
whether an association existed between exposure to herbicides 
and renal cancer.  As such, the doctor noted that, while 
exposure to herbicides in Vietnam "may be considered as a 
possible cause of the veteran's bilateral renal cell 
carcinoma," she could not state that "exposure to certain 
herbicide agents, including Agent Orange, is at least as 
likely as not to be responsible" for the veteran's renal 
cancer.

In considering the evidence discussed above, the Board 
initially observes that the veteran has not been diagnosed 
with any current disability recognized by the VA as 
etiologically related to exposure to herbicide agents used in 
Vietnam, such as prostate and respiratory cancers, as renal 
cancers are not among the diseases listed in 38 C.F.R. 
§ 3.309(e) (1999) for which service connection may be granted 
on a presumptive basis.  As such, further consideration under 
38 C.F.R. §§ 3.307(a)(6)(iii) and 3.309(e) (1999) is not 
warranted on a presumptive basis.  The Board has therefore 
considered the veteran's claim on a direct service connection 
basis.  

The Board has taken note of the August 1997 statement from a 
VA doctor suggesting the possibility of a causal connection 
between a chemical carcinogen and renal cell carcinoma.  This 
statement was sufficient to well ground the claim and serve 
as the predicate for further action by the RO leading to the 
procurement of the noted November 1998 VA expert opinion on 
the question of a causal connection between exposure to Agent 
Orange and the development of renal cancer.  However, the 
doctor who rendered this opinion, while suggesting a possible 
link between Agent Orange and the development of renal 
cancer, clearly stated that the most recent scientific 
studies had shown that there was insufficient evidence to 
determine whether such an association existed, and she 
concluded that she could not state that such exposure was at 
least as likely as not to be responsible for the development 
of such cancer.  Ultimately, the Board finds that the medical 
evidence of record suggesting a possible causal connection is 
not in equipoise with the medical conclusion of the doctor 
who rendered the ultimately unfavorable November 1998 
opinion, as this opinion is of a more definite nature than 
the earlier one suggested by the VA doctor who rendered the 
August 1997 statement and is based on recent, and fully 
described, specific scientific studies.

The only other evidence of record supporting the veteran's 
claim is his own lay opinion as to the alleged causal 
connection between exposure to Agent Orange and the 
development of kidney cancer.  The Board is sympathetic with 
the veteran in view of the extensive treatment he has 
undergone for this disorder, including bilateral radical 
nephrectomies, and is aware, in view of the May 1997 
statement of his VA doctor, that he stands a risk of losing 
his kidney transplant.  However, the Board must emphasize 
that the United States Court of Appeals for Veterans Claims 
has determined that a veteran's lay opinion as to medical 
causation can not constitute competent medical evidence to 
support a claim for service connection.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  

As such, the Board must base its decision in this case on the 
medical evidence of record, and finds that the preponderance 
of the evidence is against the finding that the veteran's 
renal cancer was incurred in or aggravated by service or is 
the result of alleged herbicide exposure in Vietnam.  As 
such, the veteran's claim for service connection for this 
disability must be denied.  In reaching this conclusion, the 
Board acknowledges that, under 38 U.S.C.A. § 5107(b) (West 
1991), all doubt is to be resolved in the claimant's favor in 
cases where there is an approximate balance of positive and 
negative evidence in regard to a material issue.  However, as 
the Board finds that the preponderance of the evidence is 
against the veteran's claim for service connection, that 
doctrine is not for application in this case.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for renal cancer, to 
include as secondary to herbicide exposure in Vietnam, is 
denied.



		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals 

 

